UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission file number 0-1026 WHITNEY HOLDING CORPORATION (Exact name of registrant as specified in its charter) Louisiana 72-6017893 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 228 St. Charles Avenue New Orleans, Louisiana 70130 (Address of principal executive offices) (504) 586-7272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ü Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü As of July 31, 2007, 67,659,379 shares of the registrant’s no par value common stock were outstanding. WHITNEY HOLDING CORPORATION TABLE OF CONTENTS Page PART I.Financial Information Item 1.Financial Statements: Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Financial Data 13 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures about Market Risk 34 Item 4.Controls and Procedures 34 PART II. Other Information Item 1.Legal Proceedings 35 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3.Defaults upon Senior Securities 35 Item 4.Submission of Matters to a Vote of Security Holders 35 Item 5.Other Information 36 Item 6.Exhibits 36 Signature 37 Exhibit Index 38 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30 December 31 (dollars in thousands) 2007 2006 (Unaudited) ASSETS Cash and due from financial institutions $ 256,263 $ 318,165 Federal funds sold and short-term investments 395,128 314,079 Loans held for sale 23,920 26,966 Investment securities Securities available for sale 1,638,784 1,612,513 Securities held to maturity, fair values of$268,810 and $273,793, respectively 271,487 273,580 Total investment securities 1,910,271 1,886,093 Loans, net of unearned income 7,368,404 7,050,416 Allowance for loan losses (75,099 ) (75,927 ) Net loans 7,293,305 6,974,489 Bank premises and equipment 186,589 175,109 Goodwill 331,295 291,876 Other intangible assets 22,100 23,327 Accrued interest receivable 47,505 48,130 Other assets 141,891 127,646 Total assets $ 10,608,267 $ 10,185,880 LIABILITIES Noninterest-bearing demand deposits $ 2,736,966 $ 2,947,997 Interest-bearing deposits 5,775,812 5,485,311 Total deposits 8,512,778 8,433,308 Short-term borrowings 594,257 499,533 Long-term debt 168,819 17,394 Accrued interest payable 24,199 17,940 Accrued expenses and other liabilities 99,274 104,743 Total liabilities 9,399,327 9,072,918 SHAREHOLDERS' EQUITY Common stock, no par value Authorized - 100,000,000 shares Issued - 67,633,895 and 66,103,275 shares, respectively 2,800 2,800 Capital surplus 399,307 343,697 Retained earnings 846,037 812,644 Accumulated other comprehensive loss (39,177 ) (41,015 ) Treasury stock at cost - 889 and 173,211 shares, respectively (27 ) (5,164 ) Total shareholders' equity 1,208,940 1,112,962 Total liabilities and shareholders' equity $ 10,608,267 $ 10,185,880 The accompanying notes are an integral part of these financial statements. 1 Table of Contents WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30 June 30 (dollars in thousands, except per share data) 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 140,170 $ 124,710 $ 274,429 $ 238,160 Interest and dividends on investment securities Taxable securities 18,714 16,856 37,054 32,354 Tax-exempt securities 2,271 2,320 4,577 4,572 Interest on federal funds sold and short-term investments 5,847 12,313 9,793 23,105 Total interest income 167,002 156,199 325,853 298,191 INTEREST EXPENSE Interest on deposits 41,582 29,579 78,843 53,851 Interest on short-term borrowings 5,960 5,043 12,138 9,274 Interest on long-term debt 2,564 328 3,135 580 Total interest expense 50,106 34,950 94,116 63,705 NET INTEREST INCOME 116,896 121,249 231,737 234,486 PROVISION FOR CREDIT LOSSES - 760 (2,000 ) 2,720 NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES 116,896 120,489 233,737 231,766 NONINTEREST INCOME Service charges on deposit accounts 7,578 6,965 14,668 13,482 Bank card fees 4,134 3,872 7,834 7,358 Trust service fees 3,264 2,775 6,371 5,295 Secondary mortgage market operations 1,228 1,332 2,412 2,952 Other noninterest income 7,893 6,299 16,861 13,332 Securities transactions - Total noninterest income 24,097 21,243 48,146 42,419 NONINTEREST EXPENSE Employee compensation 40,598 35,545 79,329 70,983 Employee benefits 8,641 8,893 17,039 17,729 Total personnel 49,239 44,438 96,368 88,712 Net occupancy 8,733 6,967 16,880 12,913 Equipment and data processing 5,628 4,934 11,490 9,198 Telecommunication and postage 3,374 2,579 6,494 5,246 Corporate value and franchise taxes 2,379 2,252 4,759 4,396 Legal and other professional services 2,040 2,753 4,966 4,264 Amortization of intangibles 2,981 2,631 5,882 4,886 Other noninterest expense 14,287 16,379 28,266 32,458 Total noninterest expense 88,661 82,933 175,105 162,073 INCOME BEFORE INCOME TAXES 52,332 58,799 106,778 112,112 INCOME TAX EXPENSE 17,280 19,386 34,734 36,550 NET INCOME $ 35,052 $ 39,413 $ 72,044 $ 75,562 EARNINGS PER SHARE Basic $ .52 $ .61 $ 1.08 $ 1.18 Diluted .51 .60 1.06 1.16 WEIGHTED-AVERAGE SHARES OUTSTANDING Basic 67,238,471 64,890,893 66,667,715 63,868,697 Diluted 68,284,392 66,197,108 67,723,408 65,080,031 CASH DIVIDENDS PER SHARE $ .29 $ .27 $ .58 $ .54 The accompanying notes are an integral part of these financial statements. 2 Table of Contents WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Accumulated Other (dollars in thousands, Common Capital Retained Comprehensive Treasury except per share data) Stock Surplus Earnings Income (Loss) Stock Total Balance at December 31, 2005 $ 2,800 $ 250,174 $ 738,655 $ (21,223 ) $ (9,363 ) $ 961,043 Comprehensive income: Net income - - 75,562 - - 75,562 Other comprehensive loss: Unrealized net holding loss on securities, net of reclassifications and tax - - - (15,754 ) - (15,754 ) Total comprehensive income - - 75,562 (15,754 ) - 59,808 Cash dividends, $.54 per share - - (34,889 ) - - (34,889 ) Stock issued in business combination - 75,129 - - - 75,129 Stock issued to dividend reinvestment plan - 89 - - 1,228 1,317 Long-term incentive plan stock activity: Performance-based restricted stock & units - 4,514 - - (563 ) 3,951 Stock options - 4,097 - - 127 4,224 Directors' compensation plan stock activity - 912 - - 1,269 2,181 Balance at June 30, 2006 $ 2,800 $ 334,915 $ 779,328 $ (36,977 ) $ (7,302 ) $ 1,072,764 Balance at December 31, 2006 $ 2,800 $ 343,697 $ 812,644 $ (41,015 ) $ (5,164 ) $ 1,112,962 Adjustment on adoption of FIN 48 (Note 13) - - 721 - - 721 Adjusted balance at beginning of period 2,800 343,697 813,365 (41,015 ) (5,164 ) 1,113,683 Comprehensive income: Net income - - 72,044 - - 72,044 Other comprehensive income: Unrealized net holding loss on securities, net of reclassifications and tax - - - (3,488 ) - (3,488 ) Net change in prior service credit and net actuarial loss on retirement plans, net of tax (Note 8) - - - 5,326 - 5,326 Total comprehensive income - - 72,044 1,838 - 73,882 Cash dividends, $.58 per share - - (39,372 ) - - (39,372 ) Stock issued in business combination - 48,298 - - - 48,298 Stock issued to dividend reinvestment plan - 81 - - 1,443 1,524 Long-term incentive plan stock activity: Performance-based restricted stock & units - 4,372 - - (86 ) 4,286 Stock options - 387 - - 2,365 2,752 Directors' compensation plan stock activity - 2,472 - - 1,415 3,887 Balance at June 30, 2007 $ 2,800 $ 399,307 $ 846,037 $ (39,177 ) $ (27 ) $ 1,208,940 The accompanying notes are an integral part of these financial statements. 3 Table of Contents WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 (dollars in thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 72,044 $ 75,562 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of bank premises and equipment 8,648 7,063 Amortization of purchased intangibles 5,882 4,886 Share-based compensation earned 7,461 6,162 Premium amortization (discount accretion) on securities, net 511 (1,739 ) Provision for credit losses and losses on foreclosed assets (1,950 ) 3,049 Net gains on asset dispositions (1,890 ) (322 ) Deferred tax expense (benefit) (169 ) 1,465 Net decrease in loans originated and held for sale 3,046 17,489 Net (increase) decrease in interest and other income receivable and prepaid expenses (11,839 ) 10,972 Net increase in interest payable and accrued income taxes and expenses 5,372 21,403 Other, net 3,356 2,730 Net cash provided by operating activities 90,472 148,720 INVESTING ACTIVITIES Proceeds from sales of investment securities available for sale 34,663 45,815 Proceeds from maturities of investment securities available for sale 192,062 130,073 Purchases of investment securities available for sale (223,827 ) (314,130 ) Proceeds from maturities of investment securities held to maturity 7,021 7,189 Purchases of investment securities held to maturity (5,022 ) (3,505 ) Net increase in loans (96,873 ) (25,182 ) Net (increase) decrease in federal funds sold and short-term investments (82,304 ) 31,319 Proceeds from sales of foreclosed assets and surplus property 3,734 1,882 Purchases of bank premises and equipment (11,317 ) (13,541 ) Net cash paid in acquisition (7,503 ) (33,992 ) Other, net (1,776 ) 7,228 Net cash used in investing activities (191,142 ) (166,844 ) FINANCING ACTIVITIES Net decrease in transaction account and savings account deposits (481,883 ) (366,480 ) Net increase in time deposits 341,711 66,670 Net increase in short-term borrowings 68,961 137,696 Proceeds from issuance of long-term debt 149,738 - Repayment of long-term debt (4,150 ) (11,475 ) Proceeds from issuance of common stock 4,685 6,074 Purchases of common stock (3,272 ) (3,165 ) Cash dividends (37,825 ) (32,668 ) Other, net 803 1,803 Net cash provided by (used in) financing activities 38,768 (201,545 ) Decrease in cash and cash equivalents (61,902 ) (219,669 ) Cash and cash equivalents at beginning of period 318,165 554,827 Cash and cash equivalents at end of period $ 256,263 $ 335,158 Cash received during the period for: Interest income $ 322,475 $ 302,705 Cash paid during the period for: Interest expense $ 88,563 $ 62,197 Income taxes 36,500 7,500 Noncash investing activities: Foreclosed assets received in settlement of loans $ 2,322 $ 687 The accompanying notes are an integral part of these financial statements. 4 Table of Contents WHITNEY
